J-S54023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

BULI, ROBERT RUSSELL

                            Appellant                 No. 3438 EDA 2014


                Appeal from the PCRA Order November 7, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0001294-1978


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

JUDGMENT ORDER BY PANELLA, J.                           FILED JULY 06, 2016

        Appellant was under the age of eighteen when he committed first-

degree murder and was sentenced to a term of life imprisonment without

the possibility of parole in 1979. Shortly after the United States Supreme

Court’s decision in Miller v. Alabama, 132 S. Ct. 2455 (2012), Appellant

filed a PCRA petition. The PCRA court denied the petition relying on our

Supreme Court’s decision in Commonwealth v. Cunningham, 81 A.3d 1

(Pa. 2013). Appellant appealed. Relying on Cunningham, this panel

affirmed. See Commonwealth v. Buli, No. 3438 EDA 2014 (Pa. Super.,

filed October 21, 2015) (unpublished memorandum) (Panella, J.).



____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S54023-15



      Appellant then filed a petition for allowance of appeal in our Supreme

Court. While the petition for allowance of appeal was pending, the United

States Supreme Court decided Montgomery v. Louisiana, 136 S. Ct. 718

(2016),   finding   that   Miller   recognized   “a   new   substantive   rule   of

constitutional law” and should apply retroactively. 136 S. Ct. at 729. Given

that holding, Appellant filed in our Supreme Court a petition for remand of

his case to the Court of Common Pleas of Bucks County. Shortly after the

filing of the petition for remand, our Supreme Court entered an order citing

Montgomery, vacating our memorandum decision, and remanding for

further proceedings consistent with Montgomery. See Commonwealth v.

Buli, No. 876 MAL 2015, Order, 2/12/16.

      It is clear that in light of Montgomery Appellant is entitled to relief.

See, e.g., Commonwealth v. Secreti, 134 A.3d 77 (Pa. Super. 2016).

Accordingly, we reverse the PCRA court’s order dismissing Appellant’s

petition, vacate the judgment of sentence and remand for re-sentencing

pursuant to Miller and Montgomery.

      Order reversed. Judgment of sentence vacated. Case remanded for re-

sentencing. Jurisdiction relinquished.




                                       -2-
J-S54023-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016




                          -3-